Dissenting Opinion by
Judge Kramer :
I respectfully dissent. This is not the usual stream pollution case wherein an industrial user of water withdraws water from a nearby stream or from a source on his property and thereafter returns this water to its original source. This is a case where the industrial user is piping and transporting large volumes of water (about 14 million gallons per day) great distances from the Susquehanna River, and after using this water is discharging same into the Ohillisquaque Creek, which has a normal flow of about six million gallons per day. Such discharge results in tripling the present water flow volume in the Ohillisquaque Creek.
The Sanitary Water Board freely admits that it has not established specific water quality criteria for the waters of the Ohillisquaque Creek basin. It gives as its reason for not establishing such criteria, the lack of employees and funds to make such a study to establish *565such criteria. Instead, the Board utilizes its general criteria which it has established for all of the waters of the Commonwealth.
Generally, from a reading of this record, it is the observation of this writer that once the PP&L triples the water volume of this creek without the Board first having developed criteria for this creek, it will no longer be possible for the Board to determine whether PP&L has changed the quality of the waters of this creek. This is a far cry from the position of the Board in its many other cases where it charges citizens with polluting streams because any additional foreign matter is discharged into a stream of this Commonwealth.
This writer has no objection to the discharge by PP&L of its waters into this stream so long as it is proven that the waters to be discharged will not unreasonably change the quality and the use and the quantity of the waters of this creek and thereby violate the statutory protection provided. No one has established that fact to the satisfaction of this writer in this record.
If the Board is implying in its position in this case that after PP&L establishes the proposed discharge, and after it has invested great sums of money to put this water operation into effect, the Board can thereafter order PP&L to stop the operation of its plant, then such a result is either manifestly unfair to PP&L, or the Board has lost sight of the practical result of what it believes its powers to be. PP&L has the right to know that once it expends great sums of money in commencement of its operations, it will be in full compliance with what the Board believes to be the proper standards.
The conditions set by the Board in this case are far too general and vague for either PP&L or the public. For example, in Standard Condition No. 7, the Board *566talks about requiring PP&L to upgrade its treatment to meet any new standard of treatment imposed by tbe Board. In Condition No. 16, PP&L will be directed to treat waters in such a manner as will be satisfactory to the Board at all times. In Special Condition No. F., PP&L will have to provide adequate crossings to facilitate normal farm access. In Special Condition No. G., PP&L will be subject to correct any impairment of agricultural drainage occasioned by its discharge. This writer finds that these conditions are far too general and are indicative of a vagueness which pervades the sixteen General Conditions, seven Special Conditions and three Qualifications contained in the Board’s adjudication.
The attempt by a regulatory agency to establish standards by which a citizen is to be guided in the operation of his business while simultaneously acting to protect public rights, necessitates clarity and specificity in those very standards. They must be comprehensible to the average reader. Anything less should not be countenanced by a reviewing court. Anything less merely plants seeds for future controversy, often with resultant unfairness either to the regulated citizen or the public.
I would remand this case to the Board with directions that a specific study of Chillisquaque Creek be made so as to establish its present quality and quantity, and, further, to establish specific water quality criteria for the Chillisquaque Creek basin. It is only with such a study and companion criteria that the Board can properly render an adjudication which will be fair to PP&L and to the public.
Judge Manderino joins in this dissent.